Dismissed and Opinion Filed July 14, 2016




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00191-CV

                           RICKEY E. WILLIAMS, Appellant
                                        V.
                      US BANK NATIONAL ASSOCIATION, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-07543

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       The clerk’s record in this case is past due. By letter dated May 20, 2016, we informed

appellant the clerk’s record had not been filed because appellant had not paid for or made

arrangements to pay for the clerk’s record. We directed appellant to provide verification of

payment or arrangements to pay for the clerk’s record or written documentation showing

appellant has been found entitled to proceed without payment of costs. We cautioned appellant

that failure to do so would result in the dismissal of this appeal without further notice. To date,

appellant has not provided the required documentation or otherwise corresponded with the Court

regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE

160191F.P05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RICKEY E. WILLIAMS, Appellant                      On Appeal from the 134th Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-00191-CV        V.                       Trial Court Cause No. DC-14-07543.
                                                   Opinion delivered by Chief Justice Wright.
US BANK NATIONAL ASSOCIATION,                      Justices Lang-Miers and Stoddart
Appellee                                           participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee US BANK NATIONAL ASSOCIATION recover its costs
of this appeal from appellant RICKEY E. WILLIAMS.


Judgment entered July 14, 2016.




                                             –3–